DETAILED ACTION
Brief Summary
On February 12, 2021, a non-final Office action was mailed in which, among other findings, claims 1-3,9-11, 17-19 and 25-27 were provisionally rejected on the grounds of non-statutory double patenting; and claims 1-32 were rejected as being anticipated by Ko et al. (U.S. Pub. No. 2013/0021991 hereinafter “Ko"), or obvious over Ko in view of Seo et al. (U.S. Pub. No. 2012/0155561 hereinafter “Seo”).
On April 28, 2021, the Applicant filed their response to the February 12, 2021 Office action. That response included amendments to claims 9 and 17 and arguments directed toward the outstanding rejections.
On July 14, 2021, a non-final Office action was mailed in which, among other findings, claims 1, 9, 17, and 25 were provisionally rejected on the grounds of non-statutory double patenting; and claims 1-32 were rejected as being anticipated by Zhang ‘776, or obvious over Zhang ‘776 in view of Zhang ‘884.

	On October 14, 2021, the Applicant filed their response to the July 14, 2021. That response included English translations of the foreign priority applications; amendments to claims 1, 4, 5, 9, 12, 13, 17, 20, 21, and 25, the addition of claims 33-40; 

Priority Documents
	The Applicant filed certified translations of foreign priority applications (KR) 10-2010-0012806, (KR) 10-2010-0019327, and (KR) 10-2010-0084027 thereby perfecting their foreign priority claims. With that, the reference of Zhang ‘884 has been antedated and the outstanding prior art rejections based on Zhang ‘884 are overcome.

Double Patenting
The Applicant’s amendment to claims 1, 9, 17, and 25 are sufficient to overcome the outstanding double patenting rejections.

Response to Arguments
	The applicant’s arguments with respect to the amended claims, see pages 9 and 15-16, are overall persuasive. With Zhang ‘884 being antedated, the remaining prior art of record 

	The Applicant argues the Zhang ‘776 fails to teach the limitation of identifying whether a codeword 0 is enabled and a codeword 1 is disabled, or both a codeword 0 and codeword 1 being enabled based on the first and second transport block information and identifying the antenna port related information based on that identification. The Applicant also argues Zhang ‘776 fails to teach “wherein in case that the codeword 0 is enabled and the codeword 1 is disabled, the antenna port related information is configured to indicate up to 4 antenna ports of a demodulation reference signal (DMRS) for 4 layers, and wherein in case that both the codeword 0 and the codeword 1 are enabled, the antenna port related information is configured to indicate up to 8 antenna ports of the DMRS for 8 layers” as now recited in each of the independent claims.


The Examiner finds that Zhang ‘776 teaches receiving downlink control information including transport block information and determining whether one or both codewords are a signaled and identifying antenna port related information if it is determined that one of the codewords are disabled (see 

Allowable Subject Matter
Claims 1, 4-9, 12-17, 20-25, and 28-40 are allowed.
The following is an examiner’s statement of reasons for allowance: With Zhang ‘884 being antedated by the Applicant’s filing of the English translations of the foreign priority documents cited above, rejections based on Zhang ‘884 are no longer applicable.
The remaining prior art of record fails to teach or suggest alone or in combination, identifying control information received by a terminal in a mobile communication system from a base station, comprising identifying antenna port related information according an identification of whether a codeword 0 is enabled and a codeword 1 is disabled, or if both the codeword 0 and codeword 1 are enabled, based on first transport block information and second transport block information received in downlink control information by the terminal, wherein in case 
Dependent claims 4-8, 20-24, 35, 36, 39, and 40 are allowed at least based on their dependence on one of claims 1 and 17.

The remaining prior art of record also fails to teach or suggest alone or in combination, transmitting control information from a base station in a mobile communication system to a terminal, comprising identifying antenna port related information according to a determination by the base station of whether a codeword 0 is enabled and a codeword 1 is disabled, or if both the codeword 0 and codeword 1 are enabled;
generating downlink control information including first transport block information, second transport block information, and the antenna port related information, wherein the first and second transport block information indicate whether a codeword 0 is enabled and a codeword 1 is disabled, or whether both a codeword 0 and codeword 1 is enabled, and transmitting the downlink control information, wherein in case both the codeword 0 and codeword 1 are enabled, the antenna port information is configured to indicate up to 8 antenna ports of the DMRS for 8 
Dependent claims 12-16, 28-34, 37, and 38 are allowed at least based on their dependence on claims 9 and 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367. The fax phone number for the 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Signed:
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992